TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00229-CV


Base Marketing, Inc.; Soils Control International, Inc.; and Andres Jackson, Appellants

v.


Base-Seal International, Inc.; and Maxine R. Williams, Individually, Appellees





FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 161,728-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING 


 


O R D E R


PER CURIAM

	Appellants Base Marketing, Inc.; Soils Control International, Inc.; and Andres
Jackson have filed a motion requesting that this Court reinstate their appeal.  Appellant Soils Control
International, Inc. is currently involved in a Chapter 11 bankruptcy proceeding in which the
automatic stay has been lifted to allow this appeal to proceed.  Appellant Andres Jackson, the
president of Soils Control, filed a Chapter 13 bankruptcy on February 5, 2001.  That proceeding has
now been dismissed.  See Tex. R. App. P.8.3(a) (appellant may move for reinstatement if permitted
by federal law or bankruptcy court).

	The filing of a bankruptcy suspends the time periods on appeal.  11 U.S.C. §362; Tex.
R. App. P. 8.  Accordingly, the February 5, 2001 (1) filing suspended the time periods in this appeal. 
The notice of appeal was filed February 26, 2002.  A document filed by a party while the proceeding
was suspended will be deemed filed on the same day the court reinstates the appeal.  Tex. R. App.
P. 8.2.  Accordingly, the notice of appeal is timely and we reinstate the appeal.  The complete record
has already been filed.  Appellant's brief is due thirty days from the date of this order.
	It is ordered September 30, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish
1.        Without the bankruptcy filing the notice of appeal would have been due February 7, 2001.  A
period that began to run and had not expired at the time the proceeding was suspended begins anew
when the proceeding is reinstated.  Tex. R. App. P. 8.2.